Citation Nr: 1715545	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis (DVT), to include as secondary to service-connected disabilities.

2.  Entitlement to a compensable initial disability rating for periodontal disease associated with diabetes mellitus, type II.   

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) and persistent depressive disorder associated with diabetes mellitus, type II, currently rated as 30 percent disabling from April 13, 2009 to June 18, 2015, and as 70 percent disabling thereafter.    


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, as set forth in greater detail below.  

First, the Veteran's claims for entitlement to service connection for DVT and for a compensable disability rating for bilateral hearing loss were both denied in an August 2014 rating decision.  In August 2015, the Board remanded these matters for additional development.  The claims have since been returned to the Board for readjudication.  

With regard to the Veteran's dental claim, the Veteran testified during a videoconference hearing regarding his contended entitlement to service connection in June 2013.  A transcript of that hearing is of record.  However, the Veteran was denied service connection for a dental condition in a September 2013 Board decision.  

Subsequently, a January 2015 Memorandum Decision by the United States Court of Appeals for Veterans Claims (CAVC) vacated this portion of the Board's decision and remanded the issue for additional development.  

Thereafter, the Veteran was awarded service connection for periodontal disease, to include resulting loss of teeth, in the August 2015 Board decision.  In a November 2015 rating decision, the Veteran was awarded a noncompensable initial disability rating.  The Veteran filed a timely Notice of Disagreement that same month, and a subsequent Statement of the Case was issued in February 2016.  The Veteran timely appealed this decision in April 2016.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  As such, the issue of a compensable initial disability rating is before the Board at this time.  

Finally, the Veteran was awarded service connection for depressive disorder, not otherwise specified, in a June 2012 rating decision.  He was assigned a 30 percent  initial disability rating at that time.  The Veteran then filed a timely Notice of Disagreement (NOD) in June 2013 with regard to the initial rating assigned.  During the pendency of this appeal, the Veteran filed a separate claim for entitlement to service connection for PTSD in October 2014.  In an April 2015 rating decision, the RO reclassified the Veteran's service-connected psychiatric disability as PTSD and persistent depressive disorder associated with diabetes mellitus, type II, and continued the assignment of a 30 percent rating.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009)(holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This claim was subsequently remanded by the Board in August 2015 for additional development.  In February 2016, the RO awarded a 70 percent rating for this disability, effective June 19, 2015.  As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the ratings assigned, the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, in August 2015, the Board found that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record, and remanded the matter for additional development.  

In a subsequent September 2016 rating decision, the Veteran was awarded entitlement to a TDIU, effective March 4, 2014.  Neither the Veteran nor his representative have expressed disagreement with the effective date assigned, such that this issue is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)(holding that a claim for a TDIU is part and parcel of an increased rating claim when raised by the record).  

The Board notes that in November 2016, the Veteran testified regarding the issue of entitlement to payment or reimbursement for medical expenses incurred at Chandler Regional Hospital on January 29, 2013, in front of a separate Veterans Law Judge (VLJ).  Pursuant to BVA Directive 8430 (May 17, 1999), this issue will be the subject of a separate Board decision.

The issues of entitlement to service connection for DVT and to a compensable initial disability rating for periodontal disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
FINDING OF FACT

In March 2016 and April 2016 written statements, the Veteran expressly limited his appeal to the issues of entitlement to service connection for DVT and to a compensable initial disability rating for periodontal disease associated with diabetes mellitus, type II; there are no questions of fact or law pertaining to the Veteran's bilateral hearing loss or psychiatric claims remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a compensable disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for the withdrawal of the issue of entitlement to an increased disability rating for PTSD and persistent depressive disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2016).  A withdrawal of an appeal is effective when received. 38 C.F.R. § 20.204(b)(3) (2016).

As noted above, the Veteran now has a 100% (TDIU) rating.  In two March 2016 and April 2016 written statements, the Veteran indicated that he wished to limit his current appeal before the Board to the issues of entitlement to service connection for DVT and to a compensable initial disability rating for periodontal disease associated with diabetes mellitus, type II.  At no subsequent time has the Veteran expressed a desire to continue his appeal on the issues of entitlement to a compensable disability rating for bilateral hearing loss or to an increased rating for PTSD and persistent depressive disorder.  Further, the Veteran has indicated no such understanding that these matters currently remain on appeal. See 38 C.F.R.  § 20.202 (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).  As such, the Board considers the Veteran's March 2016 and April 2016 statements as requests to withdraw his bilateral hearing loss and psychiatric claims.  Such withdrawals occur prior to the promulgation of a Board decision on these matters.  Accordingly, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal in these matters.

ORDER

The appeal seeking entitlement to a compensable disability rating for bilateral hearing loss is dismissed. 

The appeal seeking entitlement to increased disability rating for PTSD and persistent depressive disorder is dismissed. 


REMAND

The Board now turns to the two issues remaining on appeal: entitlement to service connection for DVT, and entitlement to a compensable initial disability rating for periodontal disease.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

With regard to the DVT claim, the Board notes that the Veteran has presented both direct and secondary theories of entitlement to service connection.  See Shedden v. Principi, 381 F.3d 1163 (2004); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Although the Veteran underwent VA artery and vein examination in March 2016, the Board finds that the accompanying nexus opinion is inadequate for the purpose of adjudicating the claim.  Specifically, the March 2016 examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  However, the examiner failed to address whether the Veteran's DVT was directly related to his military service, or if the condition was aggravated by any of the Veteran's existing service-connected disabilities.  As such, the Board finds that a remand is now warranted such that an adequate VA opinion, responsive to the full scope of entitlement theories as presented by the Veteran, may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board finds that additional development is also needed with regard to the Veteran's periodontal claim.  To that end, the Veteran has reported significant private treatment for his dental condition, as follows: (1) From February 2009 to October 2015 with Dr. D. Perno (as noted on an October 2015 VA Form 21-4142a); (2) from June 2010 to October 2015 with Dr. K. Scholes (as noted on an October 2015 VA Form 21-4142a); (3) from November 2015 to January 2016 with Dr. S. Solanki of Alba Family Dentistry (as noted on a January 2016 VA Form 3288); and (4) from November 2015 to January 2016 with Dr. S. Seale (as noted on a January 2016 VA Form 3288).  However, review of the record indicates that only a portion of these records have been requested or otherwise obtained by VA, to include treatment records spanning August 2010 to June 2015 from Dr. Scholes and an October 2015 treatment letter from Dr. Perno, with June 2015 x-rays attached.  As the Veteran has identified additional records that are likely relevant to his current claim, all reasonable efforts must now be made to obtain them.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).   

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

In light of the TDIU finding, the Veteran, in consultation with his representative, may wish to consider withdrawing the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from September 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Contact the Veteran and request that he identify all private providers of medical treatment for his dental disability since service, to include those set forth above, and request the Veteran provide authorization for release of all identified private medical records to VA. All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

Specifically, the RO must attempt to obtain records from   Dr. D. Perno; Dr. S. Solanki of the Alba Family Dentistry; and Dr. S. Seale.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Obtain a VA addendum opinion assessing the etiology of the Veteran's DVT.  

The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.


In particular, the examiner should offer opinions as to:
a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's DVT began in service, was caused by service, or is otherwise related to service; and

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's DVT was caused or aggravated by his service-connected disabilities or the treatment thereof. 

To that end, the Board notes that the Veteran is currently service-connected for the following disabilities: (1) PTSD and persistent depressive disorder; (2) sleep apnea; 
(3) diabetic nephropathy; (4) diabetes mellitus, type II; 
(5) peripheral neuropathy of the left upper extremity; 
(6) peripheral neuropathy of the right upper extremity;
(7) tinnitus; (8) hypertension; (9) peripheral neuropathy of the left lower extremity; (10) peripheral neuropathy of the right lower extremity; (11) peripheral neuropathy of the left lower extremity (femoral nerve); (12) peripheral neuropathy of the right lower extremity (femoral nerve); (13) bilateral hearing loss; (14) erectile dysfunction; and (15) periodontal disease.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions or conclusions expressed.  It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his attorney and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


